NIX, Judge.
Robert William Langdon was convicted of the crime of Assault with a Dangerous Weapon in the District Court of Canadian County, Oklahoma, and sentenced to Two Years in the penitentiary. From that judgment arid sentence he appeals to this Court. No brief having been filed on' behalf of Plaintiff in Error, nor oral argument presented, this cause was submitted on the record on December 8, 1965, under Rule 9 of this Court which provides:
“When briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only.”
See, Boynton v. State, Okl.Cr., 406 P.2d 1002, handed down October 20, 1965.
. We have examined the record in the instant case, and are of the opinion that the evidence is sufficient to support the verdict of the jury; that the trial court adequately instructed the jury; and that the record is free from fundamental error. We are, therefore, of the opinion that the judgment and sentence should be, and the same is hereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.